Pee Cubiam,
A nonsuit was entered on the ground of the contributory negligence of the plaintiff in not wearing gloves while working on a pole on which there was a high tension electric light wire. The facts important in considering that question are stated in the opinion of the court overruling the motion to take off the nonsuit. An equally tenable ground for entering a nonsuit was the failure to show any negligence on the part of the defendant that was the proximate cause of the accident. The defendant’s guy wire extended from the top of a pole thirty-five feet high over private property to a hook in a stable wall eleven feet above the ground. At the pole this wire was seven feet above the wires of the telephone company, the plaintiff’s employer. About two months before the accident the telephone company extended a guy wire from the place where its wires were placed on the pole to the same hook in the stable wall. On this wire there was an insulation ball thirty inches from the pole. The result of this-was that, since’the guy wires were hr contact at the hook to which they were fastened, if the defendant’s wire-became charged, the current would pass to the line of the telephone company as far as the insulating ball. Whatever danger there was in this situation was brought about by the telephone company in its use of the pole. The defendant’s construction was' safe. The guy wire was above the réach of anyone oh the'ground or-anyone working oh the pole, and its-accidental charging would' have been harmless.
•-The judgment is ¿ffirmed